DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s amendment submitted on 8/13/2019 is acknowledged.
Claims 1-9 are pending.
Claims 1-9 are amended.
Claims 1-9 have been examined on the merits.

Specification
The abstract of the specification is objected to, because it contains more than 150 words.  Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. Appropriate correction is required.  

Priority
This application, U.S. Application number 16/485554, is a national stage entry of International Application Number PCT/EP2018/053023, filed on 02/07/2018.
Acknowledgment is made of applicant’s claim for foreign priority to EP 17156215.0 filed on 02/15/2017 under 35 U.S.C. 119 (a)-(d).  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97., and has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki et al. (EP 2716771, 2014, cited in IDS), as evidenced by Yoshikazu Nakajima (Abstract, Journal of Japanese Socienty of Starch Science, 1988, Vol: 35, No. 2, pages 131-139) and Mu et al. (Appl. Microbiol. Biotechnol., 2014, 98: 6569-6582, cited in IDS).
Toshiaki et al. teach a process for production of a solid material comprising isomaltulose crystals and non-crystalline saccharides/trehalulose, the process comprising steps: subjecting a sucrose solution to the action of an enzyme complex (e.g. an alpha-glucosyltransferase), which converts/isomerizes the sucrose to isomaltulose and also trehalulose, to prepare a saccharide solution comprising isomaltulose, which also comprises trehalulose, fructose, glucose, sucrose, and water (Note: these teachings read on steps A and B in Claim 1); adjusting a Brix (i.e. a saccharide/sugar concentration) of the isomaltulose-containing saccharide solution to obtain a concentrated saccharide solution having a range of 50-80 degrees (Note: 50-80 degrees are equivalent to 50 wt% to 80 wt% of solid contents) for improving efficiency of downstream isomaltulose-crystallization, which comprises partially removing water by evaporation through heating the saccharide solution; subsequent induction of isomaltulose crystallization by adding seed crystals to the concentrated saccharide solution, followed by cooling in an aging process to a temperature 20 to 40 degree Celsius to obtain a solution comprising the isomaltulose crystals; and spray-drying the solution, thereby obtaining a solid material comprising isomaltulose crystals and non-crystalline trehalulose (Note: these steps are comparable to the steps D and E in Claim 1). See Toshiaki et al. at abstract, paragraphs [0028], [0029], [0030], [0031], [0033], [0041], [0042], Examples 1-2 and 10, Claims 1-2.  
Regarding the step C) recited in Claim 1, Toshiaki et al. further teach that the enzymatic reaction catalyzed by alpha-glucocyltranspherase is carried out according to the method described by Yoshikazu Nakajima in the publication “Manufacture and Utilization of Palatibose” (Example 10, paragraph [0092]). As evidenced by the English abstract of Yoshikazu Nakajima, the alpha-glucocyltranspherase enzyme used for isomerizing sucrose and producing the isomaltulose-containing saccharide solution in the method of Toshiaki et al. are immobilized to a solid carrier, i.e. alginate gel, and the immobilized enzyme is capable of producing simultaneously palatinose (i.e. a synonym of isomaltulose, as evidenced by page 2/line 21 of Toshiaki et al.) and trehalulose. Given Toshiaki et al. specifically teach obtaining a solution comprising isomaltulose and other saccharides from the enzymatic reaction, the method of Toshiaki et al. inherently comprises a step separating the solid material, i.e. immobilized enzyme complex of alpha-glucocyltranspherase, from the enzymatic reaction to obtain the solution comprising isomaltulose and other saccharides. Therefore, the teachings meet the requirement of the step C) recited in Claim 1.
 Regarding the limitation “a solid content of 75 wt% to 95 wt%” recited in the step D) of Claim 1, Toshiaki et al. teach 50 wt% to 80 wt% of solid contents, which overlaps with the recited range, thus rendering the claimed range obvious. See MPEP 2144.05 states “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. Furthermore, it is considered that the solid content can be readily modified by routine optimization for improving crystallization efficiency and yield. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05). 
Regarding the temperature range “30oC to 63oC” recited in the step E) of Claim 1, Toshiaki et al. further teach that the saccharide solution is heated at 50oC to 60oC at a reduced pressure for quickly achieving a desired solid content/Brix (page 6, last 3 lines). Thus, Toshiaki et al. brought the concentrated solution to a temperature range 50oC to 60oC that reads on the claimed range “30oC to 63oC”. Regarding the further limitation “subsequent induction of isomaltulose crystallization in this temperature range followed by cooling” recited in the step E) of Claim 1, Toshiaki et al. further teach that subsequent induction of isomaltulose crystallization by adding seed crystals to the concentrated saccharide solution and stirring the solution (i.e. shearing force is applied) is carried out, before the aging (page 7, lines 7-11), wherein the aging comprises cooling the concentrated saccharide solution in a crystallizer to a temperature 20 to 40 degree Celsius and maintaining at the temperature for a time period, for example, 12-48 hours (page 7, lines 3-7). As such, the teachings of Toshiaki et al. indicate that the subsequent induction of isomaltulose crystallization by adding seed crystals and applying shearing force is conducted before the temperature is cooled to the 40 degree Celsius (i.e. before the aging is carried out). Accordingly, the temperature range, at which the subsequent induction is carried out, would be higher than the 40 degree Celsius. Given that the concentrated solution has been brought to a temperature range 50oC to 60oC in the previous water evaporation step, Toshiaki et al. suggest a temperature range between 40 degree Celsius and 60 degree Celsius for carrying out the subsequent induction of isomaltulose crystallization, which reads on the claimed range “30oC to 63oC”. Therefore, the step E) of Claim 1 would have been obvious over the teachings of Toshiaki et al.  
Regarding Claim 2, Toshiaki et al. further teach that the sucrose solution has a sucrose concentration, specifically 10 to 50 mass% for optimal enzyme reaction (paragraph 0029, page 5/lines 12-13), and Example 10 teach a sucrose concentration at 40 mass%, which either overlaps with or reads on the claimed range “20-80% by weight” recited in the claim. Thus, the teachings renders the claim obvious.  
Regarding Claim 3, Toshiaki et al. teach the enzyme complex comprises sucrose alpha-glucocyltranspherase enzyme for converting/isomerizing sucrose to isomaltulose and other saccharides/trehalulose. As evidenced by Mu et al. (page 6572, left column, paragraph 3), the sucrose alpha-glucocyltranspherase taught by Toshiaki et al. is a synonym of isomaltulose synthase of EC 5.4.99.11. As further evidenced by the USPG publication of the instant application (paragraph 007), isomaltulose synthases is a synonym of sucrose glucosylmutases of EC 5.4.99.11, recited in the claim. Thus, Claim 3 would have been obvious over the teachings of Toshiaki et al.    
Regarding Claim 5, Toshiaki et al. teach that the alpha-glucocyltranspherase enzyme is an enzyme complex immobilized to a solid alginate carrier. It would have been obvious to separate this solid material of enzyme complex and solid impurity from the isomaltulose by filtration, sedimentation, or centrifugation in the method suggested by Toshiaki et al. for obtaining a solution comprising isomaltulose and other saccharides from the enzymatic reaction, thus improving the purities of the final product, because it had been a routine practice in the art to separate a solid material from a liquid solution by using filtration, sedimentation, or centrifugation, as evidenced by Toshiaki et al. (page 2, lines 18-19).      
 Regarding Claim 7, Toshiaki et al. specifically teach the concentration solution is brought to a temperature of 50oC to 60oC, as indicated above, which encompasses the recited range “55oC to 60oC” in the claim, thus rendering the claimed range to be obvious.  See MPEP 2144.05.  Although the solid content of 50 wt% to 80 wt% taught by Toshiaki et al. do not exactly match the claimed solid content “86 wt% to 92 wt%”, it is considered that the solid content of Toshiaki et al. can be readily modified by routine optimization for improving crystallization efficiency and yield. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05). Furthermore, it had been known in the art to concentrate a isomaltulose-containing solution, obtained from enzymatic action over isomerizing sucrose to isomaltulose, to a solid content in the range of 86 wt% to 92 wt% for effectively crystallizing isomaltulose and obtaining a solid material comprising isomaltulose crystals. In support, Toshiaki et al. teach that JP application NO. 2011-27216 discloses a process comprising a step of heating a saccharide solution comprising isomaltulose, obtained from enzyme-catalyzed sucrose isomerization, to adjust its solid content to a range 77-96 mass% for effectively generating crystal nuclei of isomaltulose, followed by cooling to obtain the solid material isomaltulose crystals (paragraph 0018). Therefore, the claimed range “86 wt% to 92 wt%” would have been obvious to one of ordinary skill in the art.     
Regarding Claim 8, Toshiaki et al. teach that the isomaltulose crystallization is induced by addition of isomaltulose seed crystals and applying shearing forces, as indicated above.
Regarding Claim 9, Toshiaki et al. further teach that both the isomaltulose-containing saccharide solution and the isomaltulose-containing solid material obtained from the solution comprise isomaltulose crystals and other saccharides including trehalulose, fructose, glucose, and sucrose, and that the composition of saccharides in the isomaltulose-containing solid material is same as that in the aforesaid isomaltulose-containing saccharide solution; for example, the mass percentage of isomaltulose relative the total mass of the solid material is essentially 70-90 mass% (paragraph 0033, page 5/last 2 lines, page 6/first 2 lines), wherein the aforesaid isomaltulose-containing saccharide solution comprises isomaltulose at a level of 70-90 mass%, trehalulose at a level of 8-25 mass%, glucose at a level of 0.1-5 mass%, and fructose at a level of 0.1-5 mass%, relative to total mass of solids/sugars (dry weight) of the isomaltulose-containing saccharide solution (paragraphs 0030 and 0031). These ranges of isomaltulose, trehalulose, glucose, and fructose in the isomaltulose-containing saccharide solution taught by Toshiaki et al. are, respectively, completely or nearly identical to the ranges “70 to 90 wt%”, “5 to 25 wt%”, “0.1 to 5 wt%”, and “0.1 to 5 wt%” recited in the claim. Regarding the sucrose, Toshiaki et al. further teach that the sucrose in the solution is at a level of 0.4 mass%, 0.3 mass%, or 1.5 mass% (Tables 1-2 and 7), which reads on the claimed range “0.05 to 4 wt%” (Note: the mass percentages of isomaltulose, trehalulose, glucose, and fructose in Tables 1-2 and 7 also read on the claimed ranges, respectively). Given Toshiaki et al. specifically teach that the composition of saccharides in the isomaltulose-containing solid material is same as that in the isomaltulose-containing saccharide solution, the claimed composition of the saccharides in the solid material recited in the claim would have been obvious over the composition of saccharides in the isomaltulose-containing solid material taught by Toshiaki et al.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki et al. (EP 2716771, 2014, cited in IDS), as applied Claims 1-3, 5, and 7-9, further in view of Evonik Degussa (DE 102012216955, 2014, cited in IDS).  
The teachings of Toshiaki et al. are described above.
Regarding Claim 6, Toshiaki et al. further teach that the step of heating for partially removing water by evaporation is conducted at 50oC to 60oC at a reduced pressure, specifically 100 mmHg, for quickly removing water/achieving a desired Brix (page 6/last 3 lines).  It is noted that 100 mmHg can be converted to 133 mbar through the calculation of (100/760) x 1013.25 = 133 mbar, given the atmospheric air pressure is 760 mmg or 1013.25 mbar. Thus, the 100 mmHg taught by Toshiaki et al. reads on the pressure range “130 mbar to 160 mbar” recited in the claim. Regarding the temperature range recited in the claim, the range of 50oC to 60oC taught by Toshiaki et al. does not exactly match the claimed range of 63oC to 68oC. However, the high end of the range of 50oC to 60oC nearly touches the low end of the claimed range of 63oC to 68oC. Examiner notes that the temperature range taught by Toshiaki et al. can be readily modified by routine optimization, such as based on levels of specific reduced pressure, for improving crystallization efficiency and yield. For example, a reduced pressure higher than 100 mmHg would need a temperature higher than 50oC to 60oC for providing an evaporation effect similar to the combination of 100 mmHg/50oC to 60oC.  Furthermore, It would have been obvious to carry out the step of heating at a temperature range from 63oC to 68oC in a pressure range from 130 mbar to 160 mbar in the method suggested by Toshiaki et al. for removing water of the isomaltulose-containing solution by evaporation, thus achieving a desired sugar content in the concentrated solution for the downstream crystallization of isomaltulose, because it had been known in the art that a combination of 63oC- 68oC with 130 mbar-160 mbar effectively removes water from the isomaltulose-containing solution. In support, Evonik Degussa teaches a process of crystallization of isomaltulose, comprising steps: providing a feed solution containing isomaltulose and water, partially removing the water by evaporation at a temperature range of 50oC- 70oC (note: this range encompasses the claimed temperature range) and a pressure in a range of 100 mbar to 180 mba (note: this range encompasses the claimed pressure range) for obtaining a suspension of isomaltulose crystals (Claims 1-3).  It is noted that Toshiaki et al. further teach that in their method, isomaltulose may be crystallized according to any proper techniques known to a person having ordinary skill in the art (paragraph 0040). Thus, the teachings of Evonik Degussa are readily incorporated into the method of Toshiaki et al., in view of the techniques of Evonik Degussa are proper and effective for adjusting the solid content of the saccharide solution for crystallization of isomaltulose.
       It is further noted that Evonik Degussa further teaches subsequent induction of isomaltulose crystallization of concentrated/supersaturated saccharide solution at the temperature of 60oC with aid of crystals and crystal nuclei (i.e. acting as seed crystals) (paragraph 0040). These teachings further render the limitations in the step E) of Claim 1 to be obvious.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki et al. (EP 2716771, 2014, cited in IDS) in view of Evonik Degussa (DE 102012216955, 2014, cited in IDS), as applied to Claims 1-3 and 5-9, further in view of  Mu et al. (Appl. Microbiol. Biotechnol., 2014, 98: 6569-6582, cited in IDS).
The teachings of Toshiaki et al. and Evonik Degussa are described above.
Regarding Claim 4, Toshiaki et al. and Evonik Degussa are silent about the pH of the enzymatic reaction for isomerizing sucrose to isomaltulose and trehalulose. However, it would have been obvious to conduct the enzymatic reaction catalyzed by sucrose alpha-glucocyltranspherase enzyme at a pH range from 3.5 to 9.5 in the method suggested by Toshiaki et al. and Evonik Degussa for isomerizing sucrose to isomaltulose and trehalulose, because it had been well known in the art that the optimum pH values of sucrose alpha-glucocyltranspherase enzyme fall into the range of 3.5 to 9.5. In support, Mu et al. teach that sucrose isomerase (a synonym of sucrose glucosylmutases, as indicated above) is widely used in industries for the production of isomaltulose and the enzyme catalyzes the isomerization of sucrose into isomaltulose and trehalulose and may hydrolyze sucrose to produce small amounts of glucose and fructose (page 6569, right column, para. 3), and further teach that all the optimum pH values of sucrose isomerases range from 5.0 to 6.0, with a few exceptions that pH is 7.0, or 6.5, or pH has a broad range (page 6573, the paragraph spanning both columns).       
 Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653